DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 20 October, 2022 have been fully considered but they are not persuasive. 
At page 9, Applicant alleges JENSEN fails to teach a heat recovery device which moves two airflows therethrough and exchanging heat therein. However, the Examiner, respectfully, disagrees. JENSEN discloses a ventilation unit (1) which includes heat transferring means (17) in the form of a regenerator (27). More so, JENSEN discloses “said one or more of said two or more ventilation units comprise heat transferring means for transferring heat energy from air flowing out of the enclosure through said ventilation units to air flowing into the enclosure through said ventilation units or transferring heat energy from air flowing into the enclosure through said ventilation units to air flowing out of the enclosure through said ventilation units. Providing the ventilation units with heat transferring means is advantageous in that it allows for energy conservation by transferring energy from outgoing to incoming air or visa versa” (pg. 10,lines 18-27 of JENSEN). Further, JENSEN recites, at page 11, lines 1-6, page 19, lines 16-19, and pg. 21, lines 9-10, similar recitations, such that JENSEN discloses, “wherein said heat recovery ventilator allows free air flow there through into and out of said accommodation vehicle, and wherein said heat recovery ventilator comprises a heat exchanger which exchanges heat between an inbound and outbound airflow moving therein”. As such, the Examiner is not persuaded by the allegations presented by the Applicant.
At page 9, Applicant alleges JENSEN fails to teach the vertical spacing of the structures, such that there is no reasonably expectation of success, and that the apertures of JENSEN are particularly doors and windows, such that moving these doors and windows would render them useless/unsatisfactory for its intended purposes. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP § 2145-IV.  DHIR was relied upon to teach the positioning of the openings, such as the first and second free flow openings, through conventional techniques for the purposes of reducing energy consumption and relying on natural movement of air masses having different temperatures. See Final Rejection dated 21 April, 2022 at pages 15-16. Furthermore, JENSEN is not limited to the openings being explicitly doors or windows. JENSEN discloses the enclosure as being, in addition to other recitations, a subdivided enclosure into smaller rooms, which only require that there is free air passages between the rooms of the enclosure. Particularly, free flow of air is understood to occur in the form of open doors or windows, but also “air passage orifices in or at the doors, windows or walls of the partition between the rooms of the enclosure” (pg. 4, lines 15-19 of JENSEN). As such, providing such air passages, which are not limited to only doors or windows of JENSEN, to be at upper locations (ceiling or upper part of the wall; pg. 1, lines 29-30 of DHIR) and lower locations (floor or lower part of the wall; pg. 1, lines 26-27 of DHIR) of walls of JENSEN, as taught by DHIR (see Final Office Action dated 21 April, 2022 at pages 15-16), for the reasons presented by DHIR, would present an expectation of success based on the understanding of DHIR to provide natural flow into and out of the structure based on density of air relative to temperature of air (pg. 2, lines 31-36 of DHIR). Furthermore, such modifications would not render the passages of JENSEN useless or change the respective function thereof, i.e., substantially free air passages, as the airflow positioning of DHIR is based on natural circulation of the airflow. As such, the rationale supports a conclusion that the claim would have been obvious based on the claimed elements, i.e., the positioning of the free flow openings, being known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, for the purposes taught by DHIR, with no change in their respective functions (remain providing air passages which have free airflow therethrough) and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02 and 2143.01 – V. As such, the Examiner is not persuaded by the allegations presented by the Applicant.
At pages 9-10, Applicant further alleges the proposal of the doors or windows as the apertures would change the principle of operation of the building, and further destroy the function of the window or door.   Again, the Examiner, in view of the above citations of JENSEN, at least, is not persuaded by Applicant’s arguments. JENSEN discusses the positioning of the ventilation units (1), which were relied upon in the Final Office Action dated 21 April, 2022, to be at locations associated therewith or at locations adjacent to 1, 8, and/or 9. In addition to providing various recitations of, at least, page 4, lines 15-19, which distinguish the positioning of the free flow passages of which the ventilation devices are associated therewith. As such, the Applicant’s arguments are not persuasive, as the location of the ventilation devices, are as disclosed and described by JENSEN for the intended purpose and principle of operation of JENSEN. As such, the Examiner is not persuaded by the allegations presented by the Applicant.

RESPONSE TO AMENDMENTS
This Non-Final Office Action is in response to Applicant’s Remarks/Amendments filed on 20 October, 2022.The amendments have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October, 2022 is being considered by the examiner.

Disposition of Claims
Claims 16-28 are pending.
Claims 1-15 and 29 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 25 recite, “said second free flow opening located in or near a floor of said mobile accommodation vehicle and spaced vertically far apart from said first free flow opening”, which contains new matter for presenting the second free flow opening potentially being “near a floor”. The specification and drawings, as originally filed, provide the floor to be in or at a floor or said mobile accommodation vehicle. See pages 1, 6, and 13 of the originally filed specification and figures 1-9 of the originally filed disclosure.  As such, the positioning of the second free flow opening was not described in the specification, in such a way as to reasonably convey to one having ordinary skill within the art, that the inventor, or joint inventor, had possession of the positioning being “near a floor” of the accommodation vehicle. For examination purposes, it is being interpreted the limitation is being directed to said second free flow opening located in or at a floor of said mobile accommodation vehicle and spaced vertically apart from said first free flow opening
Claims 17-24 and 26-28, respectively, depend from rejected claims 16 and 25, and thereby are further rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 16 and 25 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, the claim, when read in light of the specification, fails to define, through either examples or teachings that can be used to measure the degree or explicit definition, what is considered to be “near” with regards to the manner the second free flow opening is positioned relative to the floor. “Near” suggests a distance apart from the floor, rather than at or in the floor, as described by the specification, as originally filed. What is considered to be “near”? A few feet surrounding the floor, or at a location less than half the distance up a wall from the floor?  See MPEP § 2173.05(b). To be consistent with the rejections under 35 U.S.C. 112(a), for examination purposes, the claims will be interpreted as said second free flow opening located in or at a floor of said mobile accommodation vehicle and spaced vertically apart from said first free flow opening.
The term “far” in claims 16 and 25 is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, the claim, when read in light of the specification, fails to define, through either examples or teachings that can be used to measure the degree or explicit definition, what is considered to be “far” with regards to the manner the second free flow opening is positioned relative to the first free flow opening and the third free flow opening from the second free flow opening. What is considered to be “far”? A few feet from the first free flow opening/second free flow opening, or another distance, undetermined, from the first free flow opening/second free flow opening?  See MPEP § 2173.05(b). For examination purposes, the claims will be interpreted as said second free flow opening located in or at a floor of said mobile accommodation vehicle and spaced vertically apart from said first free flow opening and said third free flow opening spaced vertically apart from said second free flow opening.
Claims 17-24 and 26-28, respectively, depend from rejected claims 16 and 25, and thereby are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over JENSEN (WO 2012/025122 A1 – published in English on 1 March, 2012), in view of DHIR (GB 2518941 A1 – published in English on 8 April, 2015).
As to claim 16, JENSEN discloses an accommodation enclosure (5; abstract, lines  1-3; pg. 4, lines 13-15) comprising
a first free flow opening (location within openings associated therewith or at locations adjacent to one 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) enabling free air flow between the inside and the outside of said accommodation enclosure,
a second free flow opening (location within openings associated therewith or at locations adjacent to another one 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) also enabling free air flow between the inside and the outside of said accommodation enclosure, said second free flow opening located in or at a location spaced apart from said first free flow opening (figure 1, various locations of the opening associated therewith or at locations adjacent to different ones of 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21),
wherein said first free flow opening or said second free flow opening (location of 1 within openings associated therewith or at locations adjacent to 8 and 9; pg. 6, line 24-pg. 7, line 3) is provided with a heat recovery ventilator, and wherein said heat recovery ventilator allows free air flow there through (pg. 6, line 24 – pg. 7, line 3;pg. 4, lines 15-19) into an out of said accommodation enclosure, and wherein said heat recovery ventilator comprises a heat exchanger (17) which exchanges heat between an inbound and outbound airflow moving therein (pg. 10, lines 18-27; page 11, lines 1-6; page 19, lines 16-19; pg. 21, lines 9-10),
a third free flow opening (location of another one 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) which allows for air flow if air flow passage through said het recovery ventilator is blocked or at least reduced (pg. 4, lines  15-19; see MPEP § 2111.04 – II and 2114-II), said third free flow opening spaced apart from said second free flow opening (figure 1, various locations of the opening associated therewith or at locations adjacent to different ones of 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21),
wherein said accommodation enclosure comprises a controller (6) arranged to control said heat recovery ventilator (pg. 14, lines 4-15), and
wherein said accommodation enclosure comprises a pressure differential (21) measuring sensor for measuring a pressure differential between said inside and said outside of said accommodation enclosure (pg. 7, lines 23-27; pg. 18,lines 24-30).
However, JENSEN does not explicitly disclose wherein the accommodation enclosure is a mobile accommodation vehicle, wherein said first free flow opening is arranged higher than said second free flow opening, so as to provide the second free flow opening in or at a floor and spaced vertically apart from said first free flow opening, and wherein the third free flow opening is spaced vertically apart from said second free flow opening.
That being noted JENSEN provides that the accommodation enclosure of which heat recovery ventilators are provided is understood to be any kind of room, container, or enclosure space to and from which an airflow can be established, in addition to subdivided rooms or entire houses, buildings, or parts of houses and buildings which a free airflow passage can be established (pg. 4, lines 13-21). Further the ventilation is based on one or more characteristics of the interior of the building (pg. 5, lines 28-30), such as carbon dioxide (pg. 6, lines 8-12).
DHIR does however teach that ventilation is required, to remove by-products of human breathing, such as carbon dioxide, and also remove by-products of combustion from heating devices used inside the building, such as carbon monoxide, within buildings such as those which are transportable, temporary, or caravans/motorhomes (pg. 1, lines 1-15). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. buildings, rooms, containers, enclosed spaces, of which an airflow can be established into and out from, that are either permanent fixtures and/or transportable, temporary, caravan/motorhomes, which require control of quality of airflow characteristics, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. appropriate ventilation to provide desired air characteristics within the enclosed space, such as control of carbon dioxide within the enclosed space to be ventilated, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify JENSEN, by trying to incorporate the accommodation enclosure as a mobile accommodation vehicle, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Secondly, DHIR teaches wherein a first free flow opening and third free flow opening (various vents can be provided at upper locations of a room; pg. 1, lines 11-15) is provided in an upper region of said room, such as a ceiling or section of an upper part of a wall (pg. 1, lines  29-30), while a second free flow opening is provided in a lower part of the room, such as a floor of the room (pg. 1, lines  26-27).  As such, the first and third free flow openings, at upper regions or a ceiling of the room, are spaced vertically apart from the second free flow opening, at a floor of the room. DHIR teaches this is a conventional technique so as to draw air in through lower level vents, while discharging air out through upper level vents (pg. 1, lines 12-15), which also provides reduction in energy consumption by relying on natural movement of air masses having different temperature, i.e., warm air is less dense and thereby rises above higher density air, while cold air remains lower due to higher density (pg. 2, lines 31-36). As such, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was effectively filed, to provide the first free flow opening and third free flow opening higher than the second free flow opening, by placing the first free flow opening and third free flow opening at a ceiling and the second free flow opening in a floor of the accommodation enclosure, so as to provide the vertical spacing and necessary positioning of the second free flow opening at the floor, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04-VI(C). Further, as JENSEN aims to optimize energy consumption (pg. 6, lines 1-6; pg. 7, lines 9-10), it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vent locations, at desired locations, which utilize natural flow of air mases based on temperatures, to further provide reduction in energy consumed by the system. 

As to claim 17, JENSEN, as modified by DHIR, further discloses wherein said controller is arranged to generate a balanced air flow through said heat recovery ventilator enabling that when said heat recovery ventilator is in operation, the inflow through said heat recovery ventilator will be equal to the outflow through said heat recovery ventilator (pg. 7, lines 9-13).

As to claim 18, JENSEN, as modified by DHIR, further discloses wherein said controller is arranged to control said heat recovery ventilator to reduce the free air flow through at least one of said first free flow opening, said second free flow opening, or said third free flow opening (pg. 10, lines 4-23; pg. 15, lines 20-21; pg. 15, line 4 – pg. 16, line 4).

As to claim 19, JENSEN, as modified by DHIR, further discloses wherein said heat recovery ventilator is arranged in said first free flow opening (see figure 1, wherein the heat recovery ventilator is arranged in at least one location of 1).

As to claim 20, JENSEN, as modified by DHIR, further discloses wherein said heat recovery ventilator is arranged in said second free flow opening (see figure 1, wherein the heat recovery ventilator is arranged in at least one location of 1).

As to claim 21, JENSEN, as modified by DHIR, further discloses wherein said heat recovery ventilator is arranged in said first free flow opening (see figure 1, wherein the heat recovery ventilator is arranged in at least one location of 1) and said second free flow opening (see figure 1, wherein the heat recovery ventilator is further arranged in at least another one location of 1).

As to claim 22, JENSEN, as modified by DHIR, previously taught providing the first free flow opening arranged on the room, i.e., roof surface, of the mobile accommodation vehicle, and the second free flow opening being arranged on the floor, i.e., floor surface, of the mobile accommodation vehicle. Again, DHIR taught wherein a first free flow opening is provided in an upper region of said room, such as a ceiling or section of an upper part of a wall (pg. 1, lines  29-30), while a second free flow opening is provided in a lower part of the room, such as a lower part of a wall or a floor of the room (pg. 1, lines  26-27). DHIR taught this is a conventional technique so as to draw air in through lower level vents, while discharging air out through upper level vents (pg. 1, lines 12-15), which also provides reduction in energy consumption by relying on natural movement of air masses having different temperature, i.e., warm air is less dense and thereby rises above higher density air, while cold air remains lower due to higher density (pg. 2, lines 31-36). As such, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was effectively filed, to provide the first free flow opening at a roof surface, while the second free flow opening is positioned at a floor surface of the mobile accommodation vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04-VI(C). Further, it was noted that JENSEN aims to optimize energy consumption (pg. 6, lines 1-6; pg. 7, lines 9-10), it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vent locations, at desired locations, which utilize natural flow of air mases based on temperatures, to further provide reduction in energy consumed by the system. 

As to claim 23, JENSEN, as modified by DHIR, further discloses wherein said heat recovery ventilator comprises an emergency airflow valve (25 and/or and additional heat recovery ventilator, 1) structure arranged to enable free air flow through an emergency free flow opening(such as the opening within the heat recovery ventilator at the location of 25 shown in figure 2 or location of additional heat recovery ventilator 1) if said heat recovery ventilator is malfunctioning or out of operation(pg. 19, lines 13-14 or pg. 17, lines 17-20; see MPEP § 2111.04 – II and 2114-II).

As to claim 24, JENSEN, as modified by DHIR, further discloses the controller is arranged to control the operation of said heat recovery ventilator so that pressure inside said accommodation enclosure is equal to pressure outside said accommodation enclosure (pg. 7, line 5-pg. 8, line 7).

As to claim 25, JENSEN discloses a method for ventilating an accommodation enclosure (5; abstract, lines  1-3; pg. 4, lines 13-15), wherein said accommodation enclosure comprises a first free flow opening (location of one 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) capable of enabling free air flow between the inside and the outside of said accommodation enclosure, a second free flow opening (location of another one 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) also capable of enabling free air flow between the inside and the outside of said accommodation enclosure, said second free flow opening located in or at a location spaced apart from said first free flow opening (figure 1, various locations of the opening associated therewith or at locations adjacent to different ones of 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21), wherein said first free flow opening or said second free flow opening (location of 1 within openings associated therewith or at locations adjacent to 8 and 9; pg. 6, line 24-pg. 7, line 3) comprises a heat recovery ventilator, and wherein and wherein(pg. 6, line 24 – pg. 7, line 3;pg. 4, lines 15-19) said heat recovery ventilator comprises a heat exchanger (17) which exchanges heat between an inbound and outbound airflow moving therethrough (pg. 10, lines 18-27; page 11, lines 1-6; page 19, lines 16-19; pg. 21, lines 9-10),
a third free flow opening (location of another one 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21) which allows for air flow if air flow passage through said heat recovery ventilator is blocked or at least reduced (pg. 4, lines  15-19; see MPEP § 2111.04 – II), said third free flow opening spaced apart from said second free flow opening (figure 1, various locations of the opening associated therewith or at locations adjacent to different ones of 1, 8, and/or 9; pg. 3, lines 17-30; pg. 4, lines  15-19; pg. 6, line 24-pg. 7, line 3; pg. 7, lines 19-21)
wherein said heat recovery ventilator is controlled to reduce the free air flow through at least one of said first free flow opening, said second free flow opening, or said third free flow opening (pg. 14, lines 4- pg. 16, line 28; pg. 19, lines 13-14), and
wherein said method comprises the steps of:
directly or indirectly obtaining measurements regarding the air flow in and/or out of said first free flow opening, said second free flow opening, said third freeflow opening and/or said heat recovery ventilator (pg. 14, lines  4-25; pg. 18, line 16-pg. 21, line 13), and
controlling an air flow out through said heat recovery ventilator and/or an air flow in through said heat recovery ventilator on the basis of said measurements(pg. 14, lines  4-25; pg. 18, line 16-pg. 21, line 13).  
However, JENSEN does not explicitly disclose wherein the accommodation enclosure is a mobile accommodation vehicle, wherein said first free flow opening is arranged higher than said second free flow opening, so as to provide the second free flow opening in or at a floor and spaced vertically apart from said first free flow opening, and wherein the third free flow opening is spaced vertically apart from said second free flow opening.
That being noted JENSEN provides that the accommodation enclosure of which heat recovery ventilators are provided is understood to be any kind of room, container, or enclosure space to and from which an airflow can be established, in addition to subdivided rooms or entire houses, buildings, or parts of houses and buildings which a free airflow passage can be established (pg. 4, lines 13-21). Further the ventilation is based on one or more characteristics of the interior of the building (pg. 5, lines 28-30), such as carbon dioxide (pg. 6, lines 8-12).
DHIR does however teach that ventilation is required, to remove by-products of human breathing, such as carbon dioxide, and also remove by-products of combustion from heating devices used inside the building, such as carbon monoxide, within buildings such as those which are transportable, temporary, or caravans/motorhomes (pg. 1, lines 1-15). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. buildings, rooms, containers, enclosed spaces, of which an airflow can be established into and out from, that are either permanent fixtures and/or transportable, temporary, caravan/motorhomes, which require control of quality of airflow characteristics, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. appropriate ventilation to provide desired air characteristics within the enclosed space, such as control of carbon dioxide within the enclosed space to be ventilated, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify JENSEN, by trying to incorporate the accommodation enclosure as a mobile accommodation vehicle, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Secondly, DHIR teaches wherein a first free flow opening and third free flow opening (various vents can be provided at upper locations of a room; pg. 1, lines 11-15) is provided in an upper region of said room, such as a ceiling or section of an upper part of a wall (pg. 1, lines  29-30), while a second free flow opening is provided in a lower part of the room, such as a floor of the room (pg. 1, lines  26-27).  As such, the first and third free flow openings, at upper regions or a ceiling of the room, are spaced vertically apart from the second free flow opening, at a floor of the room. DHIR teaches this is a conventional technique so as to draw air in through lower level vents, while discharging air out through upper level vents (pg. 1, lines 12-15), which also provides reduction in energy consumption by relying on natural movement of air masses having different temperature, i.e., warm air is less dense and thereby rises above higher density air, while cold air remains lower due to higher density (pg. 2, lines 31-36). As such, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was effectively filed, to provide the first free flow opening and third free flow opening higher than the second free flow opening, by placing the first free flow opening and third free flow opening at a ceiling and the second free flow opening in a floor of the accommodation enclosure, so as to provide the vertical spacing and necessary positioning of the second free flow opening at the floor, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04-VI(C). Further, as JENSEN aims to optimize energy consumption (pg. 6, lines 1-6; pg. 7, lines 9-10), it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vent locations, at desired locations, which utilize natural flow of air mases based on temperatures, to further provide reduction in energy consumed by the system. 

As to claim 26, JENSEN, as modified by DHIR, further discloses wherein said heat recovery ventilator is controlled so that an inflow through said heat recovery ventilator is equal to an outflow through said heat recovery ventilator  (pg. 7, lines 9-13).

As to claim 27, JENSEN, as modified by DHIR, further discloses the heat recovery ventilator is controlled so that pressure inside said accommodation enclosure is equal to pressure outside said accommodation enclosure (pg. 7, line 5-pg. 8, line 7).

As to claim 28, JENSEN, as modified by DHIR, further discloses wherein said method further comprises monitoring the quality of the air inside said accommodation enclosure(pg. 14, lines  4-25; pg. 18, line 16-pg. 21, line 13) and controlling the operation of said heat recovery ventilator in response to said monitoring(pg. 14, lines  4-25; pg. 18, line 16-pg. 21, line 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/1/2022